 



Exhibit 10.1
Execution Version
Third Amendment and Joinder Agreement
          This Third Amendment and Joinder Agreement, dated as of March 28, 2008
(this “Amendment”), to that certain Credit Agreement, dated as of October 26,
2005, among, Alpha NR Holding, Inc., a Delaware corporation (“Holdings”), Alpha
Natural Resources, LLC, a Delaware limited liability company (the “Borrower”),
the Lenders and Issuing Banks party thereto from time to time, and Citicorp
North America, Inc., as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent for the Lenders and Issuing
Banks, as amended by that certain Amendment and Consent, dated as of
December 22, 2006 (the “First Amendment”), among Holdings, the Borrower and the
Administrative Agent, as further amended by that certain Second Amendment and
Consent, dated as of June 28, 2007 (the “Second Amendment”), among Holdings, the
Borrower and the Administrative Agent (as so amended and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among ALPHA NATURAL RESOURCES, INC., a Delaware corporation
and the successor by merger to Holdings (“ANR”), the Borrower, the
Administrative Agent and the New Revolving Facility Lenders (this “Amendment”).
Capitalized terms used herein but not defined herein are used as defined in the
Credit Agreement.
W i t n e s s e t h:
          Whereas, pursuant to Section 2.21 of the Credit Agreement, the
Borrower has delivered a facility increase notice to the Administrative Agent
proposing New Revolving Facility Commitments in an aggregate principal amount of
$100,000,000 (the “Facility Increase”); and;
          Whereas, the Borrower desires to make certain amendments to the Credit
Agreement as more fully described herein, solely for the purposes of
implementing the terms and conditions of the Facility Increase; and
          Whereas, pursuant to clause (f) of Section 9.08 (Waivers; Amendment)
and clause (a) of Section 2.21 (New Commitments) of the Credit Agreement, the
consent of ANR, the Borrower, the Administrative Agent and each New Revolving
Facility Lender providing the Facility Increase is required to effect the
amendments set forth herein; and
          Whereas, each New Revolving Facility Lender identified on the
signature pages hereto (and having a commitment as set forth on Schedule I
hereto) and the Administrative Agent agree, subject to the limitations and
conditions set forth herein, to amend or otherwise modify the Credit Agreement
as set forth herein.
          Now, Therefore, in consideration of the foregoing, the mutual
covenants and obligations herein set forth and other good and valuable
consideration, the adequacy and receipt of which is hereby acknowledged, and in
reliance upon the representations, warranties and covenants herein contained,
the parties hereto, intending to be legally bound, hereby agree as follows:
          Section 1. Amendment.

 



--------------------------------------------------------------------------------



 



     (a) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended
by inserting the following definitions in such Section 1.01 in the appropriate
place to preserve the alphabetical order of the definitions in such Section 1.01
(and, if applicable, the following definitions shall replace in their entirety
existing definitions for the corresponding terms in such Section 1.01):
     “Facility Increase” means that certain facility increase effective on the
Third Amendment Effective Date, providing for a Revolving Facility Commitment
increase in an aggregate principal amount of $100,000,000.”
     “Third Amendment” means that certain Third Amendment to this Agreement,
dated as of the Third Amendment Effective Date, among ANR, Inc., the Borrower,
the Administrative Agent and each New Revolving Facility Lender providing the
New Revolving Facility Commitments under the Facility Increase.
     “Third Amendment Effective Date” means the date on which the Third
Amendment shall have become effective in accordance with its terms.
     (b) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended
by deleting the last two sentences of the definition of “Revolving Facility
Commitment” in their entirety and replacing them with the following:
     The initial amount of each Revolving Facility Lender’s Revolving Facility
Commitment is (i) as of the Closing Date, as set forth on Schedule 2.01 and
(ii) as of the Third Amendment Effective Date with respect to the Facility
Increase, as set forth on Schedule I to the Third Amendment, or in the
Assignment and Acceptance pursuant to which such Revolving Facility Lender shall
have assumed its Revolving Facility Commitment, as applicable. The aggregate
amount of the Revolving Facility Commitments on the Third Amendment Effective
Date is $375,000,000.
     Section 2. Conditions Precedent. This Amendment shall become effective as
of the date (the “Effective Date”) on which each of the following conditions
precedent shall have been satisfied or duly waived:
     (a) Certain Documents. The Administrative Agent shall have received each of
the following, in form and substance satisfactory to the Administrative Agent:
          (i) counterparts of this Amendment, duly executed by each of ANR and
the Borrower (in each case, on behalf of itself and each other Loan Party), the
Administrative Agent and each New Revolving Facility Lender providing a New
Revolving Facility Commitment with respect to the Facility Increase;
          (ii) certified copies of resolutions of the Board of Directors of each
Loan Party approving the consummation of the Facility Increase and the
execution, delivery and performance of this Amendment and the other Loan
Documents delivered in connection herewith;
          (iii) a favorable opinion of counsel to the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent and addressed to
the Administrative Agent and the Lenders, addressing such matters relating to
this Amendment as the Administrative Agent may

2



--------------------------------------------------------------------------------



 



reasonably request, including without limitation a no conflicts opinion with
respect to material contracts; and
          (iv) such additional documentation as the Administrative Agent may
reasonably require.
     (b) Payment of Costs and Expenses. The Administrative Agent and the Lenders
shall have received payment of all fees, costs and expenses, including, without
limitation, all costs and expenses of the Administrative Agent and the Lenders
(including, without limitation, the reasonable fees and out-of-pocket expenses
of counsel for the Administrative Agent) in connection with this Amendment, the
Credit Agreement and each other Loan Document due and payable on or before the
Effective Date, as required by Section 5 hereof and any separate fee letter
dated on or about the date hereof among the Administrative Agent and the
Borrower).
     (c) Representations and Warranties. Each of the representations and
warranties contained in Section 3 below shall be true and correct.
     Section 3. Representations and Warranties. Each of ANR and the Borrower, on
behalf of itself and each Loan Party, hereby represents and warrants to the
Administrative Agent and each Lender, with respect to all Loan Parties, as
follows:
     (a) After giving effect to this Amendment, each of the representations and
warranties in the Credit Agreement and in the other Loan Documents are true and
correct in all material respects on and as of the date hereof as though made on
and as of such date, except to the extent that any such representation or
warranty expressly relates to an earlier date;
     (b) Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment, this Amendment has been
duly executed and delivered by each Loan Party, and this Amendment is the legal,
valid and binding obligation of each Loan Party, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles;
and
     (c) At the time of and immediately after giving effect to this Amendment,
no Default or Event of Default has occurred and is continuing.
     Section 4. Joinder of New Revolving Facility Lenders. On the Effective
Date, each person that is a New Revolving Facility Lender that executes this
Amendment as a “Lender” shall become a Revolving Facility Lender (to the extent
that such New Revolving Facility Lender is not already an existing Revolving
Facility Lender under the Credit Agreement) for all purposes of the Credit
Agreement and the other Loan Documents, having a New Revolving Facility
Commitment, along with each existing Revolving Facility Lender which is
providing the Facility Increase, in the amount respectively set forth adjacent
to such Revolving Facility Lender’s name on Schedule I hereto. On the Effective
Date, each existing Revolving Facility Lender shall assign to each of the New
Revolving Facility Lenders (including both existing Revolving Facility Lenders
and any New Revolving Facility Lender which becomes a Revolving Facility Lender
as aforesaid) providing a commitment with respect to the Facility Increase, and
each of the New Revolving Facility Lenders (i) shall purchase from each of the
existing Revolving Facility Lenders, at the principal amount thereof, such
interests in the outstanding Revolving Facility Loans and participations in
Letters of Credit and Swingline Loans outstanding on such Effective

3



--------------------------------------------------------------------------------



 



Date that will result in, after giving effect to all such assignments and
purchases, such Revolving Facility Loans and participations in Letters of Credit
and Swingline Loans being held by existing Revolving Facility Lenders and New
Revolving Facility Lenders ratably in accordance with their Revolving Facility
Commitments after giving effect to the addition of such New Revolving Facility
Commitments to the Revolving Facility Commitments, (ii) each New Revolving
Facility Commitment shall be deemed for all purposes a Revolving Facility
Commitment and each Loan made thereunder shall be deemed, for all purposes, a
Revolving Facility Loan and have the same terms as any existing Revolving
Facility Loan and (iii) each New Revolving Facility Lender shall become a Lender
with respect to the Revolving Facility Commitments and all matters relating
thereto. The Borrower agrees to compensate any existing Revolving Facility
Lender for any loss or expense of the type described in Section 2.16 (Break
Funding Payments) of the Credit Agreement incurred by such Revolving Facility
Lender as a result of the provisions of this Section 4.
     Section 5. Costs and Expenses. The Borrower agrees to reimburse the Agents
for their costs and expenses in connection with this Amendment (and any other
Loan Documents delivered in connection herewith) as provided in Section 9.05(a)
of the Credit Agreement.
     Section 6. Reference to and Effect on the Loan Documents.
     (a) As of the Effective Date, each reference in the Credit Agreement and
the other Loan Documents to “this Agreement,” “hereunder,” “hereof,” “herein,”
or words of like import, and each reference in the other Loan Documents to the
Credit Agreement (including, without limitation, by means of words like
“thereunder”, “thereof” and words of like import), shall mean and be a reference
to the Credit Agreement as amended hereby with respect to the certain
requirements outlined above, and this Amendment and the Credit Agreement shall
be read together and construed as a single instrument.
     (b) Except as expressly amended hereby, all of the terms and provisions of
the Credit Agreement and all other Loan Documents are and shall remain in full
force and effect and are hereby ratified and confirmed.
     (c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent, any Lender or any Issuer under the Credit
Agreement or any Loan Document, or constitute a waiver or amendment of any other
provision of the Credit Agreement or any Loan Document except as and to the
extent expressly set forth herein.
     (d) Each of ANR, the Borrower and (by its acknowledgement hereof as set
forth on the signature pages hereto) each other Loan Party, hereby confirms that
the guaranties, security interests and liens granted pursuant to the Loan
Documents continue to guarantee and secure the Obligations as set forth in the
Loan Documents (as amended hereby) and that such guaranties, security interests
and liens remain in full force and effect.
     Section 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Receipt by the
Administrative Agent of a facsimile copy of an executed signature page hereof
shall constitute receipt by the Administrative Agent of an executed counterpart
of this Amendment.

4



--------------------------------------------------------------------------------



 



     Section 8. Loan Document and Integration. This Amendment and the fee letter
referred to in Section 2(b) above is each a Loan Document, and together with the
other Loan Documents, incorporate all negotiations of the parties hereto with
respect to the subject matter hereof and each is the final expression and
agreement of the parties hereto with respect to the subject matter hereof.
     Section 9. Governing Law. This Amendment and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.
     Section 10. Headings. Section headings contained in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purposes.
     Section 11. Waiver of Jury Trial. Each Of The Parties Hereto Irrevocably
Waives Trial By Jury In Any Action Or Proceeding With Respect To This Amendment
Or Any Other Loan Document.
[Signature Pages Follow]

5



--------------------------------------------------------------------------------



 



          In Witness Whereof, the parties hereto have caused this Amendment to
be executed by their respective officers and members thereunto duly authorized,
as of the date indicated above.

            Alpha Natural Resources, Inc.
as successor by merger to Holdings
      By:   /s/ Vaughn Groves         Name:           Title:           Alpha
Natural Resources, LLC
as Borrower
      By:   /s/ Vaughn Groves         Name:   Vaughn Groves        Title:   Vice
President        Citicorp North America, Inc.,
as Administrative Agent
      By:   /s/ Raymond G. Dunning         Name:   Raymond G. Dunning       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



     For the purposes of Section 6(d) hereof, each other Loan Party set forth
below hereby consents to this Amendment and confirms that all guaranties,
security interest and Liens granted by it, and all its other obligations,
pursuant to the Loan Documents (as amended by this Amendment) remain in full
force and effect.
ALPHA COAL SALES CO., LLC
(a/k/a Metcoal Sales; a/k/a Spectrum Laboratories)
ALPHA NATURAL RESOURCES CAPITAL CORP.
ALPHA TERMINAL COMPANY, LLC
ESPERANZA COAL CO., LLC
DICKENSON-RUSSELL COAL COMPANY, LLC
DICKENSON-RUSSELL LAND AND RESERVES, LLC
MAXXIM REBUILD CO., LLC
MAXXUM CARBON RESOURCES, LLC
AMFIRE, LLC
AMFIRE HOLDINGS, INC.
ALPHA NATURAL RESOURCES SERVICES, LLC
MAXXIM SHARED SERVICES, LLC
AMFIRE WV, L.P.
BROOKS RUN MINING COMPANY, LLC
KINGWOOD MINING COMPANY, LLC
AMFIRE MINING COMPANY, LLC
COBRA NATURAL RESOURCES, LLC
ENTERPRISE MINING COMPANY, LLC
ENTERPRISE LAND AND RESERVES, INC.
RIVERSIDE ENERGY COMPANY, LLC
SOLOMONS MINING COMPANY
BLACK DOG COAL CORP.
PARAMONT COAL COMPANY VIRGINIA, LLC
MCDOWELL-WYOMING COAL COMPANY, LLC

                  By:   /s/ Vaughn Groves         Name:   Vaughn Groves       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



     For the purposes of Section 6(d) hereof, each other Loan Party set forth
below hereby consents to this Amendment and confirms that all guaranties,
security interest and Liens granted by it, and all its other obligations,
pursuant to the Loan Documents (as amended by this Amendment) remain in full
force and effect.
HERNDON PROCESSING COMPANY, LLC
KEPLER PROCESSING COMPANY, LLC
LITWAR PROCESSING COMPANY, LLC
PREMIUM ENERGY, LLC
BUCHANAN ENERGY COMPANY, LLC
CALLAWAY NATURAL RESOURCES, INC.
CALLAWAY LAND AND RESERVES, LLC
NICEWONDER CONTRACTING, INC.
TWIN STAR MINING, INC.
VIRGINIA ENERGY COMPANY, LLC
(a/k/a Alpha Virginia Energy Company, LLC)
PALLADIAN HOLDINGS, LLC
PALLADIAN LIME, LLC
WHITE FLAME ENERGY, INC.
POWERS SHOP, LLC

                  By:   /s/ Vaughn Groves         Name:   Vaughn Groves       
Title:   Vice President        ALPHA LAND AND RESERVES, LLC
      By:   /s/ Vaughn Groves         Name:   Vaughn Groves        Title:  
President and Manager     

 



--------------------------------------------------------------------------------



 



            [INSERT LENDER NAME]
as a Lender under the Credit Agreement
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Schedule I
to
Third Amendment and Joinder Agreement
New Revolving Facility Commitments Pursuant to Facility Increase

              New Revolving Facility New Revolving Facility Lender   Commitment
 
Citibank N.A.
  $ 15,000,000.00  
UBS Loan Finance LLC
  $ 15,000,000.00  
Wachovia Bank N.A.
  $ 14,272,728.50  
Union Bank of California, N.A.
  $ 14,272,728.50  
PNC Bank, National Association
  $ 7,272,727.00  
Branch Banking & Trust Co.
  $ 7,272,727.00  
National City Bank
  $ 6,363,636.00  
Societe Generale
  $ 6,363,636.00  
Bank of America
  $ 4,000,000.00  
Sumitomo Mitsui Banking Corporation
  $ 5,454,545.00  
Bank of Montreal
  $ 4,727,272.00    
TOTAL
  $ 100,000,000.00  

 